DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and Terminal Disclaimers filed on September 2, 2022  is acknowledged. Claims 1-20 are pending in this application. 

Withdrawn Objections/Rejections
Double Patenting
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 11,026,934 has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,707,216 in view of Puglia et al. (US 7,169,401) has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,931,328, in view of Puglia et al. (US 7,169,401) has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of US Patent 10,716,781 in view of Puglia et al. (US 7,169,401) has been withdrawn in view of Applicant’s filing of a terminal disclaimer. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Puglia et al. (US 7,169,401) which discloses medicated skin treatment compositions  in a vehicle such as a cream, paste, lotion, balm, ointment, gel, serum, mousse and other known compositions containing a medicament for the treatment of a skin condition (column 1, lines 11-15; lines 55-57). 
Puglia discloses a topical skin care therapeutic cream composition in Example 3, Table 2; which discloses:
0.05% tretinoin (retinoid); 
5.0% peanut oil;
0.18% methyl paraben (preservative);
0.20% butylated hydroxytoluene (antioxidant);
66.0% purified water;
4.0% isopropyl myristate (emollient);
3.0% glycerin (moisturizer);
4.0% cetyl alcohol (emollient, emulsifier, thickening agent); 
4.0% stearyl alcohol (emollient, emulsifier, thickening agent); 
 3.0% magnesium aluminum silicate (thickening agent) and 
0.05% citric acid (chelating agent). 
Applicants’ attention is directed to column 10, lines 29-65, which discloses preparing a cream of the prior art.  The method includes an aqueous (hydrophilic phase) and an oil phase comprising water immiscible substances. 
The use of a propellant is not disclosed. 
Puglia does not disclose the use of a surfactant in the range of 0.01% to about 10% w/w. 
The prior art does not disclose one or more surfactants having an HLB of more than 10 and the composition excludes cetyl alcohol and stearyl alcohol. Additionally, there is no disclosure of the surfactant is in range of 0.01 % w/w to about 10% w/w of the total weight of the composition.  All of the Examples within Puglia require cetyl and stearyl alcohol and there is no motivation to exclude them. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/Primary Examiner, Art Unit 1615